Citation Nr: 1125037	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of an allergic reaction to the Japanese Encephalitis vaccination.

2.  Entitlement to service connection for hypertension, to include as a residual of the Japanese Encephalitis vaccination.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1976 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina, denying the claims currently on appeal.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, DC in March 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not suffer from any chronic residuals as a result of his January 1992 allergic reaction to the Japanese Encephalitis vaccine.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the residuals of an allergic reaction to the Japanese Encephalitis vaccine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in January 2007 and August 2009 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of the claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in October 2006, and VA has obtained these records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Rather, the Veteran's representative suggested that they would no longer be pursuing the claim of entitlement to service connection for an allergic reaction, "per se," during the Veteran's March 2011 hearing.  However, since this is far short of actually withdrawing this claim, and since it has been fully adjudicated as a separate issue and was addressed in the December 2007 statement of the case, the Board will proceed to adjudicate this claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for an allergic reaction to a vaccine administered during his active military service.  Specifically, the Veteran is seeking service connection for a skin disorder that manifested following the second dose of the Japanese Encephalitis Vaccine he received in January 1992.  However, as outlined below, the preponderance of the evidence of record demonstrates that this allergic reaction was acute, resolving during active military service.  There is no evidence of any chronic residual resulting from this allergic reaction.  As such, service connection is not warranted.  

The Veteran's service treatment records demonstrate that he was administered a second dose of the Japanese Encephalitis Vaccine in January 1992.  The Veteran subsequently had an allergic reaction resulting in a rash over his entire body.  The Veteran was admitted to the hospital on January 14, 1992 and discharged on January 17, 1992 with a diagnosis of an allergic reaction to the vaccine.  Subsequent treatment records fail to demonstrate that the Veteran continued to suffer from symptomatology related to this allergic reaction.  An April 2004 in-service evaluation resulted in a finding of normal skin.  While the examination report does note that the Veteran had a history of an allergic reaction to the vaccine in 1992, there was no mention of any current residuals and the Veteran denied having any skin diseases in his report of medical history associated with this examination.  The physician concluded that the Veteran's medical history was of no concern at the present time.  The Veteran again denied suffering from skin diseases in his June 2006 retirement examination and the examining physician did not suggest that the Veteran suffered from any current residuals due to his 1992 allergic reaction.  Instead, it was noted that the Veteran was hospitalized in January 1992 where he received treatment for his allergic reaction for approximately 72 hours.  Therefore, the Veteran's service treatment records suggest that his allergic reaction of 1992 was an acute and transitory episode resolving prior to his separation from active duty.  

The Veteran's post-service treatment records also fail to demonstrate that he currently suffers from any residuals following his allergic reaction.  The Veteran was afforded an October 2006 VA examination upon his separation from active duty.  A skin examination revealed no lesions.  The examiner diagnosed the Veteran with recurring low back stiffness and right knee stiffness.  However, there were no diagnoses assigned pertaining to the skin or any suggestions made that the Veteran continued to suffer from the residuals of his January 1992 allergic reaction.  The Veteran was afforded an additional VA examination in December 2009 for separate claims of entitlement to service connection for hypertension and joint disorders.  Again, however, the examiner did not indicate the presence of any rash or assign any diagnoses associated with the skin or the residuals of an in-service vaccination.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for an allergic reaction he suffered during active military service following the administration of the Japanese Encephalitis Vaccination.  The Veteran's service treatment records reveal that the Veteran developed a rash that required 72 hours of treatment.  There is no evidence of this rash recurring or of the Veteran developing any chronic residuals related to his in-service allergic reaction.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of any chronic condition related to his in-service allergic reaction, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

In reaching the above conclusion, the Board has considered the lay statements offered by the Veteran in support of his claim.  In his February 2007 notice of disagreement, the Veteran described suffering from an extensive rash with swelling during military service.  The Veteran made similar allegations in his February 2008 appeal to the Board and a statement received by VA in November 2009.  However, these statements do not demonstrate entitlement to service connection, as the issue of an in-service rash is not in dispute.  The Veteran has not provided any statement to suggest that he currently suffers from residuals due to his in-service allergic reaction that resulted in a rash.  

Finally, the Veteran submitted an article regarding the Japanese Encephalitis Vaccination prepared by the Centers for Disease Control and Prevention.  According to this article, a percentage of individuals receiving the vaccination could experience allergic hypersensitivity reactions such as generalized urticaria and angioedema.  It was noted that most of these reactions were successfully treated with antihistamines and corticosteroids but that some required hospitalization.  It was also noted that the onset of this symptomatology may not occur until up to two weeks following the administration of the vaccination.  While the Board has reviewed this information, it does not provide any support for the Veteran's claim.  The fact that the Veteran suffered an allergic reaction involving the skin during military service as a result of this vaccination is not in dispute.  What is in dispute is whether the Veteran currently suffers from any chronic residuals as a result of this vaccination.  This article provides no information to suggest that the Veteran suffers from any such chronic residuals, and as such, it is not probative.  

In summary, the Board is not disputing the Veteran's claim that he suffered a significant allergic reaction to this vaccination during active military service, resulting in a rash that nearly covered his entire body and hospitalization.  However, the preponderance of the evidence of record demonstrates that the Veteran's allergic reaction resolved upon treatment and there is no evidence to suggest that the Veteran suffered any permanent residuals due to this vaccination.  Since there is no evidence of a current disability or any symptomatology associated with the 1992 allergic reaction following the vaccination, service connection is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for an allergic reaction to the Japanese Encephalitis vaccination must be denied.


ORDER

Entitlement to service connection for the residuals of an allergic reaction to the Japanese Encephalitis vaccination is denied.  


REMAND

The Veteran also contends that he is entitled to service connection for hypertension.  Specifically, the Veteran has alleged that this condition arose as a result of the administration of the Japanese Encephalitis vaccination during active military service.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this issue.

As discussed in the previous section, the Veteran's service treatment records confirm that he was administered the Japanese Encephalitis vaccination during military service in January 1992.  However, the Veteran's service treatment records fail to indicate that he developed chronic hypertension following this vaccination.  In-service blood pressure readings are generally below those considered to be hypertensive.  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2010).  However, there is evidence of potentially elevated blood pressure toward the end of the Veteran's active military service, including a reading of 130/90 in September 2005 and a reading of 128/92 in June 2006.  

Post-service medical records do not support a diagnosis of hypertension following separation from active duty, however.  According to an October 2006 VA examination, the Veteran had blood pressure readings of 134/82, 138/79 and 134/75.  A January 2007 VA examination also found the Veteran's blood pressure to be 133/87, 138/87 and 132/73.  The examiner concluded that the Veteran did not have a diagnosis of hypertension at this time. 

The Veteran was subsequently diagnosed with essential hypertension during a December 2009 VA examination, however.  Blood pressure readings were noted to be 154/89, 160/92 and 156/86.  The examiner opined that the Veteran's hypertension was not a residual of his in-service vaccination.  However, the examiner failed to offer an opinion as to whether it was at least as likely as not that the Veteran's hypertension manifested during, or as a result of, active military service, or, whether it would have manifested within one year of the Veteran's separation from active duty.  Due to the relatively short period of time between the Veteran's separation from active duty and his diagnosis of essential hypertension, the Board finds that such a medical opinion is necessary before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist regarding his claimed hypertension.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's essential hypertension manifested during, or as a result of, active military service.  In the alternative, the examiner is asked to opine as to whether it is at least as likely as not, due to the relatively short period of time between the diagnosis of hypertension and separation from active duty, that the Veteran's hypertension manifested within one year of his separation from active duty.  A complete rationale for all opinions offered must be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


